DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 16/230,112 entitled "MULTIPLE CHAIN MESSAGE DATA RECORDATION WITH ADJUSTABLE VISIBILITY PERMISSIONING" filed on December 21, 2018.
Status of Claims
Claims 1, 10, 19, and 20 have been amended and are hereby entered.
Claims 7, 8, 16, and 17 are cancelled.
Claims 21-24 are added.
Claims 1-6, 9-15, and 18-24 are pending and have been examined.

Response to Amendment
The amendment filed November 27, 2020 has been entered. Claims 1-6, 9-15, and 18-24  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed June 11, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on   September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objection
Claim 10 is objected to because of the following informalities: It reads, “configured to transmit determine”.  Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 as the limitation reads:
“means for receiving, via a network interface, an originating message”
“means for parsing the originating message”
“means for storing the extracted message data in a distributed ledger data structure”
“means for receiving a responsive message”
“means for creating a subsidiary distributed ledger data structure”
“means for storing the responsive message data in the subsidiary distributed ledger data structure”
“means for determining whether the sequence of communication events is complete”
“means for anchoring the subsidiary distributed ledger data structure”
“means for transmitting”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the algorithm for creating a subsidiary distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data is not provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected 
See MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] - B.Computer-Implemented Means-Plus-Function Limitations:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must also disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). For example, the algorithm for creating a subsidiary distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data is not provided.
Therefore, the claim is indefinite and is rejected under  35 USC § 112(b) or pre-AIA  35 USC 112, second paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-6, 9-15, and 18-24 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“message data recordation for a sequence of communication events….” 
“receiving… an originating message ….”
“parsing…the originating message….”
“extracting message data…”
“receiving… a responsive message….”
“storing… the extracted message data….”
“storing… the responsive message data….”
“determining… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer implemented”, “network interface”, “communication processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“distributed ledger data structure”, “anchoring the subsidiary distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“distributed ledger data structure”, “replicated ledger”: merely applying distributed ledger technology to the abstract idea.  
Claim 3: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“distributed ledger data structure”, “blockchain”: merely applying distributed ledger technology to the abstract idea.  
Claim 4: 
“computer implemented”, “communication processor”, “clearing house computer system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 5: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 9: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Applicant’s Specification reads,  “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 10 recites: 
“message data recordation for a sequence of communication events….” 
“receive… an originating message ….”
“parse…the originating message….”
“extract message data…”
“receive a responsive message…”
“store… the extracted message data….”
“store… the responsive message data….”
“determine… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“network interface processor”, “network interface”, “memory”, “communication processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“distributed ledger data structure”, “anchoring the subsidiary distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 11: 
 “distributed ledger data structure”, “replicated ledger”: merely applying distributed ledger technology to the abstract idea.  
Claim 12: 
 “distributed ledger data structure”, “blockchain”: merely applying distributed ledger technology to the abstract idea.  
Claim 13: 
“network interface processor”,   “clearing house computer system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18:
“data structure management processor”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Applicant’s Specification reads,  “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“message data recordation for a sequence of communication events….” 
“receive… an originating message ….”
“parse…the originating message….”
“extract message data…”
“receive a responsive message…”
“store… the extracted message data….”
“store… the responsive message data….”
“determine… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a processor; a memory coupled with the processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“distributed ledger data structure”, “anchoring the subsidiary distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 Independent Claim 20 recites: 
“message data recordation for a sequence of communication events….” 
“receiving… an originating message ….”
“parsing…the originating message….”
“extracting message data…”
“receiving… a responsive message….”
“storing… the extracted message data….”
“storing… the responsive message data….”
“determining… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“network interface”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“distributed ledger data structure”, “anchoring the subsidiary distributed ledger data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Claims 1-6, 9-15, and 18-24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stack (“BLOCK CHAIN MANAGEMENT”, U.S. Patent Number: 10964416 B1), in view of Sharp (“SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF”, U.S. Publication Number: 20160012465  A1)




Regarding Claim 1, 
Stack teaches,
   a computer implemented method for message data recordation for a sequence of communication events,
(Stack [Col 22, Lines 63-64] The user can save the sequences under an assigned name, loading each for the appropriate review process.
Stack [Col 23, Line 1 ]  save the sequence of reviewing data 
Stack [Col 35, Lines 5-6]  The steps are executed in sequence as specified by the process_order field
Stack [Col 65, Lines 12-13] The Useorder establishes a sequence in which data is stored or in which tasks are performed.
Stack [Col 46, Lines 25-26] For example, communications messages with a government system.)
 the computer implemented method comprising: 	receiving, via a network interface, by a communication processor, an originating message for an initial communication event of the sequence of communication events;
(Stack [Claim 1]  computing device requesting the information...after receiving the requested information.
Stack [Col 63, Lines 18-20] a special thread running of the class NetworkEventReceiver which translates messages from the server into network cable change events for which this class listens
Stack [Col 70, Lines 12-16] Ordering list in which the relative position determines event Useorder....Unordered lists can also be represented, in which case the initial order would be arbitrary.)
	parsing, by the communication processor, the originating message for the initial communication event to extract message data for the initial communication event, the extracted message data specifying a first group of participants to which the originating message for the initial communication event is visible;
(Stack [Col 27, Lines 9-11] Parsing-The system will read the first line of the source file and assume that the name and number of the columns is 10 defined by the values
Stack [Col 10, Lines 9-11] Authority is transferred or shared so that there is a Chain of Authority which will track back to the initial point where sharing started Stack [Col 34, Lines 1-3] d which data elements from the database table display are defined in the topic_spec_objects as initial order. 
Stack [Col 27, Lines 1-4] "person_id", "name", "address", "age", "balance","last_transaction"; "0001", "Gary", 43, 230.00, "2010 May 02","0002", "Fred", 22, 00.00, "2010 May 03"
Stack [Col 13, line 52] a single individual or a group at any level
Stack [Col 14, Lines 37-39] all of the users or any range specified by the geo-location key (...group or user). 
Stack [Col 18, Lines 43-44]  a display visibility field
Stack [Col 63, Lines 37-41]   Each visible object to be installed on the pasteboard is represented by one of these records with a fixed number of fields. These visible objects are instances of a given widget, when taken together represent a collection.)
	storing, by the communication processor, the extracted message data in a distributed ledger data structure for the sequence of communication events, the distributed ledger data structure being replicated by a respective communication processor of each participant of the first group of participants;
(Stack [Col 27, Lines 9-11] Parsing-The system will read the first line of the source file and assume that the name and number of the columns is 10
Stack [Col 20, Line 35] each chain 98 stores information 
Stack [Col 16, Line 50] adding new data 
Stack [Col 54, Line 28] The transactions can be duplicated 
Stack [Col 54, Lines 47-49] In many cases the rules in both directions will simply copy the data unchanged.
Stack [Col 57, Line 57] Data can be copied, modified or created 
Stack [Col 13, line 52] a single individual or a group at any level)
	receiving, by the communication processor, a responsive message of a further communication event in the sequence of communication events in response to the originating message, the responsive message comprising responsive message data, the responsive message data comprising permissioning data, the permissioning data specifying a second group of participants to which the responsive message is visible, the second group differing from the first group;
(Stack [Claim 1]  computing device requesting the information...after receiving the requested information.
Stack [Col 4, Lines 66-67] The data seems to follow the user since the data is moving in accordance with chained events and tasks.
Stack [Col 45, Lines 27-30]  Clients of the server can receive responses to requests, problem reports, and unsolicited events over the network
Stack [Col 33, Lines 29-30]  Values are stored within Objects of this type as generic String message
Stack [Col 3, Lines 32-34] Context-based access allows applications from multiple vendors to function as a single system without the coordination of the respective vendors
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 10, Lines 54-58]  collection of users (i.e. department or skill level). For example, different pages for the clinician, attending physician, admission staff, information technology department, in-hospital nurse, billing or the patient.)
	creating, by the communication processor, a subsidiary distributed ledger data structure of the distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data;
(Stack [Col 15, Lines 46-52] Sub-chains are expected to handle steps in the work-flow which are not predicted by the defined reasoning chain. For example, the system may transfer authority between two people in the same department in steps that allow either person to accept the authority. Sub-chains can define alternate options associated with a given step or initiate multiple other chains.
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access)
	storing, by the communication processor, the responsive message data in the subsidiary distributed ledger data structure;
(Stack [Col 15, Line 46] Sub-chains are expected to handle steps
Stack [Col 20, Line 35] each chain 98 stores information 
Stack [Col 16, Line 50] adding new data)
	and if the sequence of communication events is complete, anchoring the subsidiary distributed ledger data structure to the distributed ledger data structure; 	wherein anchoring the subsidiary distributed ledger data structure comprises transmitting, by the communication processor, via the network interface to the first group of participants, 
(Stack [Col 69, Lines 60-61]   A root node must exist for anchoring the node network
Stack [Col 72, Lines 6-10]   a given collection of child (the many) Useorder can represent any active function. The function can....relate to the anchor object to which the parent
Stack [Col 17, Lines 48-52] Data is transmitted between the elements via a soft bus which provides a universal environment within which any element receives 50 data, processes the data, and then passes the data. The present invention may also simply store the data
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 13, line 52] a single individual or a group at any level)
a notification of the completion of the sequence of communication events, the notification not disclosing to the first group of participants private portions of the responsive message data stored in the subsidiary distributed ledger data structure.
(Stack [Col 13, Lines 16-19] The transaction is forwarded for each step in the chain including any new information collected along the way, for example, a radiology report or an indicator that a physician directive has been completed
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users)
Stack does not teach determining, by the communication processor, whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword
indicative of completion;
Sharp teaches,
determining, by the communication processor, whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion;
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 2,
Stack and Sharp disclose the method of claim 1.
Stack teaches,
wherein each of the distributed ledger data structure and the subsidiary distributed ledger data structure comprises a respective replicated ledger.
(Stack [Col 15, Line 46-52] Sub-chains are expected to handle steps... Sub-chains can define alternate options associated with a given step or initiate multiple other chains.
[Col 52, Lines 27-28] The transactions can be duplicated)
 Regarding Claim 3,
Stack and Sharp disclose the method of claim 1.
Stack teaches,
wherein each of the distributed ledger data structure and the subsidiary distributed ledger data structure comprises a respective blockchain.
(Stack [Col 15, Line 46-52] Sub-chains are expected to handle steps... Sub-chains can define alternate options associated with a given step or initiate multiple other chains.
Stack  [Col 15, Lines 53-57] Branching chains initiate another chain which can run in parallel. Secondary or alternate work-flows process without respect to the timing of the originating chains. It is therefore possible for a secondary chain to reach completion when the initiating chain has not yet completed the next step.)
Regarding Claim 4,
Stack and Sharp disclose the method of claim 1.
Stack does not teach wherein the communication processor is a processor of a clearing house computer system.
Sharp teaches,
wherein the communication processor is a processor of a clearing house computer system.
(Sharp [0615]  [0478]  the system may act as a clearing house service between individual vendors, corporate entities, and manufacturers/service providers, according to some non-limiting embodiments.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 5,
Stack and Sharp disclose the method of claim 1.
Stack teaches,
wherein the recipient data permissioning the second group of participants specifies additional participants not included in the first group of participants.
(Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 10, Lines 54-58]  collection of users (i.e. department or skill level). For example, different pages for the clinician, attending physician, admission staff, information technology department, in-hospital nurse, billing or the patient.)
Regarding Claim 6,
Stack and Sharp disclose the method of claim 1.
Stack does not teach wherein parsing the originating message comprises parsing the originating message into predefined keywords..
Sharp teaches,
wherein parsing the originating message comprises parsing the originating message into predefined keywords.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Claim 10 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 2.
Claim 12 is rejected on the same basis as Claim 3.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 5.
Claim 15 is rejected on the same basis as Claim 6.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 1.
Claim 20
Regarding Claim 21,
Stack and Sharp disclose the method of claim 1.
Stack does not teach wherein the keyword is denoted with a predetermined symbol.
Sharp teaches,
wherein the keyword is denoted with a predetermined symbol.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 22,
Stack and Sharp disclose the method of claim 1.
Stack does not teach wherein the keyword is a hashtag- based keyword. 
Sharp teaches,
wherein the keyword is a hashtag- based keyword.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Claim 23 is rejected on the same basis as Claim 21.
Claim 24 is rejected on the same basis as Claim 22.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stack and Sharp   in view of Pattanaik (“DISTRIBUTED, CENTRALLY AUTHORED BLOCK CHAIN NETWORK”, U.S. Publication Number: 20170366357 A1),

Regarding Claim 9,
Stack and Sharp   disclose the system of claim 1.
Stack and Sharp   do not teach further comprising incorporating a hash or Merkle root of the subsidiary distributed ledger data structure into the distributed ledger data structure for the originating message upon completion of the sequence of communication events.
  Pattanaik teaches,
further comprising incorporating a hash or Merkle root of the subsidiary distributed ledger data structure into the distributed ledger data structure for the originating message upon completion of the sequence of communication events.
(Pattanaik [0007] a subset of transactions in the encrypted block
Pattanaik [0057] the block of transaction records 425 can be hashed using a hash tree (e.g., a Merkle tree) to reduce file sizes to enable more efficient data verification.
Pattanaik [0058] the root of the hash tree represents a hashed block of transaction records 475 for the block.
Pattanaik [0059] the block generation module 255 stores the hashed block of transaction records 475 in the block chain store 260.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared distributed ledger data structures accessible to first group of participants  teachings of Golan to incorporate the   hashing strategy teachings of  Pattanaik     to reduce computational resources need to verify transaction records across multiple members of a blockchain (Pattanaik [0057]).        The modification would have been obvious, because it is merely applying a known technique (i.e. contextually intelligent communication) to a known concept (i.e. shared distributed ledger data structures accessible to first group of participants  ) ready for improvement to yield predictable result (i.e. to efficiently store records for data verification purposes  Pattanaik [0059])
Claim 18 is rejected on the same basis as Claim 9.

Response to Amendment
The amendment filed November 27, 2020 has been entered. Claims 1-6, 9-15, and 18-24  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed June 11, 2021.
Response to Remarks
Applicant's Pre-Appeal Remarks filed on September 13, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Present Claims are not Directed to Keeping Logbooks of Messages… The claimed methods and systems are not directed to an abstract idea involving logbooks….. the present claims recite a number of limitations directed to an improvement to the technical field of distributed ledger data structures. Specifically, the improvement involves use of subsidiary distributed ledger data structures to support privacy of a responsive message…. III. The Rejections under 35 U.S.C. §101 Fail to Address a Claim Limitation …. Il. Anchoring as Claimed is not a Mental Process…. Anchoring one distributed ledger data structure to another distributed ledger data structure is not a mental process. Blockchains and other distributed ledger data structures are data structures that are far too complex to be processed in a person's mind, or using pen and paper. Indeed, the processing of blockchains and other distributed ledger data structures is a technical 
Examiner responds:



The claimed limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The use of distributed ledgers in the claimed invention is merely applying blockchain/distributed ledger technology to an abstract idea.
In this case the claims’ invocation of distributed ledgers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or distributed ledger technologies, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and distributed ledger technologies.
For example, the prior art, Stack (US10964416B1), teaches “anchoring” (Stack [Col 69, Lines 60-61]   A root node must exist for anchoring the node network) and “subsidiary distributed ledgers” (Stack [Col 15, Lines 46-52] Sub-chains are expected to handle steps in the work-flow which are not predicted by the defined reasoning chain. For example, the system may transfer authority between two people in the same department in steps that allow either person to accept the authority. Sub-chains can define alternate options associated with a given step or initiate multiple other chains.). These concepts are “well-understood, routine, and conventional.”
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and distributed ledger technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Stack (“BLOCK CHAIN MANAGEMENT”, U.S. Patent Number: 10964416 B1), 
Sharp (“SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF”
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cohen (“Parallel messaging apparatus and method thereof”, U.S. Publication Number: 20180302357A1) proposes exchanged messages wherein the apparatus comprises a memory for storing the messages; and at least one processor for providing display of messages exchanged between a plurality of participants, the messages are exchanged within channels, wherein each of said participants exchanges messages with others of the participants in one or more channels in which message exchange between the plurality of participants is authorized; and any of the participants are prevented from exchanging messages in one or more channels when message exchange between the plurality of participants is not authorized; and allowing one of the participants sending one of the messages in one of the channels to send the one of the messages in parallel to another one of the channels.
Verzun (“Methods And Apparatus For HyperSecure Last Mile Communication”, U.S. Publication Number: 20180359811 A1) provides concealing the content of a communication between a client device, such as a cell phone or laptop, and a network .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697